Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “the second region comprises nanocrystals” as recited in claims 8 and 23 is unclear whether the nanocrystals are part of the oxide semiconductor or additional elements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 15- 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 10516060 (060). 
Regarding claim 1, (060) recites  a transistor comprising: a gate electrode; a gate insulating film; and an oxide semiconductor, wherein the oxide semiconductor comprises a first region and a second region, wherein the first region comprises indium (In), an element M, and zinc (Zn), wherein the element M is one or more of aluminum, gallium, yttrium, and tin, wherein the second region comprises indium 
Although (060) does not explicitly recite the different parts of a transistor, it is inherent that a transistor comprise a gate electrode and a gate insulating film. Furthermore a transistor comprising gate electrode, gate insulating film with oxide semiconductor is also known.
Regarding claim 2, (060) recites an atomic ratio of indium to the element M and zinc (In:M:Zn) is 5:1:6 or a neighborhood thereof in the oxide semiconductor (claim 2).  
Regarding claim 3, (060) recites an atomic ratio of indium to the element M and zinc (In:M:Zn) in the first region is 4:2:3 or a neighborhood thereof (claim 3).  
Regarding claim 4, (060) recites an atomic ratio of indium to the element M and zinc (In:M:Zn) in the second region is 2:0:3 or a neighborhood thereof (claim 4).  
Regarding claim 5, (060) recites an atomic ratio of indium to the element M and zinc (In:M:Zn) is 4:2:3 or a neighborhood thereof in the oxide semiconductor (claim 5).  
Regarding claim 6, (060) recites an atomic ratio of indium to the element M and zinc (In:M:Zn) in the first region is 1:1:1 or a neighborhood thereof (claim 6).  
Regarding claim 7, (060) recites an atomic ratio of indium to the element M and zinc (In:M:Zn) in the second region is 2:0:1 or a neighborhood thereof (claim 7).  
Regarding claims 15-16, (060) recites an oxide semiconductor, wherein the oxide semiconductor comprises a first region and a second region, wherein the first region comprises indium (In), an element M, and zinc (Zn), wherein the element M is one or more of aluminum, gallium, yttrium, and tin, wherein the second region comprises indium and zinc, wherein a concentration of indium in the second region is high as a concentration of indium in the first region, and wherein the first region and the second region are mixed (claims 1, 12 and 15).  

However parameters such concentration of an element in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication. It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust concentration as claimed in the claim of (060) in order to form a composite oxide semiconductor.
Although (060) does not explicitly recite the different parts of a transistor, it is inherent that a transistor comprise a gate electrode and a gate insulating film. Furthermore a transistor comprising gate electrode, gate insulating film with oxide semiconductor is also known.
Regarding claim 17, (060) recites a thickness in c-axis direction of the second region is greater than or equal to 0.1 nm and less than 1nm (claim 8).  
Regarding claim 18, (060) recites the first region is non-single-crystal (claim 9).  
Regarding claim 19, (060) recites the first region comprises a crystal portion and comprises a portion where a c-axis of the crystal portion is parallel to a normal vector to a surface on which the oxide semiconductor is formed (claim 10).  
Regarding claim 20, (060) recites the second region is non-single- crystal (claim 11).  
Regarding claim 21, (060) recites the second region has a higher conductivity than the first region (claim 14).  
Regarding claim 22, (060). The transistor according to claim 15, wherein the second region encloses the first region (surround, claim 15). 
Claims 8-14 and 23-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653.  The examiner can normally be reached on 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.